PER CURIAM.
This case supplements State v. Reed, 174 N.J.Super. 407 (Resentencing Panel 1980).
Defendant was convicted of uttering a forged signature on a stolen check, in the amount of $260. For this he received a sentence of 2V2 to 3 years concurrent to a sentence imposed for violation of probation.
State v. Reed points out that forgeries in most cases involve obtaining money by false pretenses and thus convictions for forgery are congruent to thefts by deception under N.J.S.A. 2C:20-4. In Reed the amount involved exceeded $500, and the crime was one of the third degree. N.J.S.A. 2C:20-2 b(2)(a). In this case, however, if the congruent offense is controlled by Chapter 2C, the crime is one of the fourth degree because the amount exceeds $200, but is less than $500 (N.J.S.A. 2C:20-2 b(3)), for which the maximum punishment is 18 months (N.J. S.A. 2C:43-6). If Chapter 21 of the Code dealing with “Forgery *491and Fraudulent Practices” be considered applicable, since the forged instrument was a check the crime is not elevated beyond the fourth degree N.J.S.A. 2C:21 1 b; State v. Reed, supra.
Because the sentence imposed upon defendant exceeds the maximum possible under the Code, he is entitled to be considered for resentencing N.J.S.A. 2C:11 d(2). A date will be fixed for that purpose.